

FISCAL YEAR 2011 FORMAL BONUS PLAN


BETWEEN


MAM SOFTWARE GROUP, INC.


And


MICHAEL JAMIESON
(Executive)


THIS FISCAL YEAR 2011 BONUS PLAN (this “Plan”), dated as of July 1, 2010 (the
“Effective Date”) is entered into by and between MAM Software Group, Inc., a
Delaware corporation (the “Company”), and Michael Jamieson, an individual with a
physical address at Units 5, 6, & 7, Maple Park, Maple Court, Tankersley,
Barnsley, S75 3DP, UK (the “Executive”) (collectively, the “Parties,”
individually, a “Party”).
 
ARTICLE ONE
 
BONUS PLAN COMPENSATION
 
1.           Annual Cash Incentive.
 
a)           Executive will be entitled to an Annual Cash Incentive provided the
following metrics, as applied to targets established by the Compensation
Committee or independent directors (defined pursuant to NASDAQ rules and
regulations):
 
In the event the Company’s results amount to less than 80% of the established
target(s), the Executive will be entitled to no cash bonus.
 
In the event the Company’s results are equal to 80% of the established
target(s), the Executive will be entitled to a cash bonus of 25% of his Base
Salary.
 
In the event the Company’s results are equal to 100% of the established
target(s), the Executive will be entitled to a cash bonus of 50% of his Base
Salary.
 
In the event the Company’s results are equal to or better than 120% of the
established target(s), the Executive will be entitled to a cash bonus of 75% of
his Base Salary.
 
Results between the established parameters described herein will be
interpolated.
 
 
 

--------------------------------------------------------------------------------

 
 
b)           The actual earned Annual Cash Incentive, if any, payable to
Executive for any performance period will depend upon the extent to which the
applicable performance goal(s) specified by the Compensation Committee are
achieved and will be decreased or increased for under- or over-
performance.  The Compensation Committee has established, for purposes of fiscal
year ending June 30, 2011, an organic EBITDA target of Five Million US Dollars
(US$5,000,000).
 
c)           EBITDA is calculated as Operating Profit + Depreciation +
Amortization + Stock-based Compensation.
 
2.           Annual Long-Term Ongoing Performance Equity Incentive.
 
a)           Any long-term incentive will be subject to terms and conditions of
the Company’s 2007 Stock Incentive Plan (the “LTIP”), or any successor thereto,
or any other equity-based compensation plan that may be established by the
Committee and approved by the shareholders.  In addition, any long-term
incentive will be subject to the Committee’s standard terms and conditions for
the applicable type of award, including vesting criteria such as continued
service or performance objectives.
 
b)           Executive will be entitled to an Annual Long-Term Ongoing
Performance Equity Incentive provided the following metrics, as applied to
targets established by the Compensation Committee or independent directors
(defined pursuant to NASDAQ rules and regulations):
 
The Executive will immediately receive a stock option grant equal to 75% of his
Base Salary, on an as-exercised basis.
 
The common stock option grant will be priced at the close of the first business
day of the 2011 Fiscal Year and will have a term of ten (10) years, if vested.
 
In the event the Company’s results amount to less than 80% of the established
target(s), none of the option grant will vest and the options will be
irrevocably forfeited by the Executive.
 
In the event the Company’s results are equal to 80% of the established
target(s), an equivalent as-exercised option grant value of 25% of the
Executive’s Base Salary, at the time of grant, will vest immediately. The
remainder of the grant will be irrevocably forfeited by the Executive.
 
In the event the Company’s results are equal to 100% of the established
target(s), an equivalent as-exercised option grant value of 50% of the
Executive’s Base Salary, at the time of grant, will vest immediately. The
remainder of the grant will be irrevocably forfeited by the Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
In the event the Company’s results are equal to or better than 120% of the
established target(s), the entire option grant will vest immediately.
 
Results between the established parameters described herein will be
interpolated.
 
c)           The actual earned Annual Long-Term Ongoing Performance Equity
Incentive, if any, payable to Executive for any performance period will depend
upon the extent to which the applicable performance goal(s) specified by the
Compensation Committee are achieved and will be decreased or increased for
under- or over- performance.  The Compensation Committee has established, for
purposes of fiscal year ending June 30, 2011, a Three (3) Year Organic Revenue
Compounded Average Growth Rate (CAGR) target of Ten Percent (10%) over the next
Three (3) Fiscal Years, ending June 30, 2013.
 
d)           The common stock option grant will vest immediately upon Change of
Control as defined in the Executive’s current employment agreement.
 


[Signatures Follow On Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.
 
 

AFTERSOFT GROUP, INC.     EXECUTIVE                      
By:
   
By:
 
Name:  Dwight Mamanteo
   
Name:  Michael Jamieson
 
Title:    Chairman, Compensation Committee
   
 
 



 
 

--------------------------------------------------------------------------------

 